Title: General Orders, 24 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday Feby 24th 1780.
            Parole Geometry—  C. Signs Gin. Ginger—
          
          The Commander in Chief is pleased to remit the sentence against Samuel Crawford; He is to be released from confinement.
          The frequent occasions the General takes to pardon, where strict justice would compel him to punish ought to operate on the gratitude of offenders to the improvement of their morals.
        